Title: Virginia Delegates in Congress to William Livingston, 21 December 1780
From: Virginia Delegates in Congress
To: Livingston, William



Sir
Philada. Decr. 21st. 1780

We received this morning a letter subscribed by Peter Thornton informing us that he is the son of a gentleman in Virginia, that he lately made his escape from N. York and is now detained by your Excellency till some testimony shall be given by the Delegates from Virga. in his favor. Although we are total strangers to the youth, and are very imperfectly informed of his case, yet as we have no reason to doubt his being the son of the gentleman he calls his Father, whom we know to be of respectable character & family and firmly attached to the independance of this Country, we venture to request your Excellency to permit him to proceed on his journey to Virginia[.] If on his arrival here we shall have reason to suspect the reality of his professions, we shall take the necessary steps to frustrate the views of Impostors.
We have the honor to be with the highest respect & esteem Yr. Excelly’s. Most Obt. & humb Servts.
James Madison Junr:Theok: Bland
